      Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund;              )
 Midwest Operating Engineers Pension Trust Fund;        )
 Midwest     Operating     Engineers   Retirement       )
 Enhancement Fund; Operating Engineers Local 150        )
 Apprenticeship Fund; Local 150 IUOE Vacation           )
 Savings Plan; Construction Industry Research and       )    CIVIL ACTION
 Service Trust Fund; and International Union of         )
 Operating Engineers, Local 150, AFL-CIO;               )    No.: 19-CV-02070
                                                        )
                                          Plaintiffs,   )
                                                        )
                v.                                      )
                                                        )
                                                        )
 Brian Burke d/b/a Burke’s Hauling;                     )
                                                        )
                                                        )
                                         Defendant.     )



                                       COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Midwest Operating Engineers Retirement Enhancement Fund; Operating

Engineers Local 150 Apprenticeship Fund; Local 150 IUOE Vacation Savings Plan; (collectively

“the Funds”); Construction Industry Research and Service Trust Fund (“CRF”); and

International Union of Operating Engineers, Local 150, AFL-CIO (hereafter, “Local 150” or “the

Union”); bring this action to collect fringe benefit contributions and administrative dues from

Defendant, Brian Burke d/b/a Burke’s Hauling.
      Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 2 of 9 PageID #:2


             COUNT I. SUIT FOR DELINQUENT CONTRIBUTIONS

       1.     The Union is an employee organization under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).

       2.     Defendant Brian Burke (“Burke”) is a sole proprietor doing business as Burke’s

Hauling and he has identified himself as “Owner” of that operation (Exhibit A).

       3.     On August 1, 2013, Burke signed Memorandum of Agreement with the Union

(See Exhibit A) that adopted the terms of several collective bargaining agreements (“CBAs”)

including the Heavy and Highway and Underground Agreement effective June 1, 2010 through

May 31, 2017 (excerpts attached as Exhibit B) and the Heavy and Highway and Underground

Agreement effective June 1, 2017 through May 31, 2021 (excerpts attached as Exhibit C) .

       4.     The CBAs and the Agreements and Declarations of Trust incorporated therein

require Burke to make fringe benefit contributions to the Funds. The Funds are “employee

welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002 (3).

       5.     The CBAs and Trust Agreements specifically require Burke to:

       (a)    Submit a monthly report stating the names and number of hours worked
              by every person on whose behalf contributions are required and
              accompany these reports with payment of contributions based on an
              hourly rate identified in the CBAs;

       (b)    Compensate the Funds for the additional administrative costs and burdens
              imposed by his delinquency through payment of liquidated damages in the
              amount of ten percent of untimely contributions, or twenty percent of such
              contributions should the Funds be required to file suit;

       (c)    Pay interest to compensate the Funds for the loss of investment income;

       (d)    Make his payroll books and records available to the Funds for the purpose
              of an audit to verify the accuracy of past reporting, and pay any and all
              costs incurred by the Funds in pursuit of an audit where a delinquency in
              the reporting or submission of contributions is identified;



                                               2
       Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 3 of 9 PageID #:3


       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       6.      The CBAs also require Burke to make contributions to CRF. CRF is a labor

management cooperative committee as that term is defined under Section 302(c)(9) of the

LMRA, 29 U.S.C. § 186 (c)(9). The CBAs place the same obligations on Burke with respect to

CRF as it does the Funds.

       7.      The CBAs further require Burke to deduct administrative dues from employees’

wages and remit those dues to the Union on a monthly basis utilizing a form remittance report.

Where Burke does not do so, the Union is entitled to liquidated damages, attorneys’ fees and any

other cost of collection.

       8.      In order to forestall the filing of a lawsuit, Burke executed a Payment Plan

Agreement (“Payment Plan”) (Exhibit D).        In that Payment Plan, Burke agreed to make

installment payments of the delinquent sums that he owed the Funds, the Union, and CRF.

Burke further agreed to submit forthcoming monthly reports, contributions, and dues payments

timely. Burke agreed that he had personal liability for any amounts owed by the d/b/a entity

Burke’s Hauling. He consented to the entry of judgment against him in the event of breach of

the Payment Plan.

       9.      Burke has become delinquent in the submission of his reports and contributions

due the Funds and CRF, and reports and dues to the Union. As a result of this delinquency, he

owes the Funds and CRF contributions, liquidated damages, and interest, and dues and liquidated

damages to the Union.




                                               3
      Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 4 of 9 PageID #:4


                                     Jurisdiction and Venue

       10.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C.

§§ 1132, 1145 and 28 U.S.C. § 1331, because ERISA is a federal statute. Furthermore, Burke

stipulated to the jurisdiction of this Court in the Payment Plan (Exhibit D, Paragraph 4).

       11.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois, and Burke stipulated that this Court is an

appropriate venue (Exhibit D, Paragraph 4).

                                    Allegations of Violations

       12.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       13.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine

whether additional sums are due to the Funds. Alternatively, the Funds may seek an audit to

establish whether such sums are due, and/or estimate the amounts due.

       14.     Burke has violated ERISA and breached the CBAs and the Trust Agreements

because he has failed to timely submit its reports and contributions to the Funds and refused to

pay liquidated damages and interest that has accrued.

       15.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Burke, there is a total of $123,482.68 known to be due

the Funds from Burke, before the assessment of fees and costs, and subject to the possibility that


                                                 4
       Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 5 of 9 PageID #:5


additional contributions, liquidated damages, and interest will become due while this lawsuit is

pending.

        WHEREFORE, the Funds respectfully request that the Court:

        A.      Enter judgment in favor of the Funds and against Burke for all unpaid
                contributions as identified in Burke’s contribution reports;

        B.      Enjoin Burke to perform specifically its obligations to the Funds,
                including submission of the required reports and contributions due thereon
                to the Funds in a timely fashion as required by the plans and by ERISA;

        C.      Enjoin Burke at the Funds’ option to submit to an audit of his payroll
                books and records in order to determine whether Burke owes additional
                sums to the Funds, and pay the costs of such an audit; or alternatively at
                the Funds’ option require Burke to pay any contributions reasonably
                estimated to be due by the Funds for the period when Burke failed and
                refused to timely submit contribution reports;

        D.      Enter judgment against Burke and in favor of the Funds for liquidated
                damages, interest, attorneys’ fees and costs associated with all delinquent
                contributions;

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Burke’s cost.

                COUNT II. SUIT FOR BREACH OF PAYMENT PLAN

        1-9.    The Funds re-allege and incorporate herein by reference paragraphs 1 through 9

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185, because the Payment Plan are an extension of the CBAs. Furthermore, Burke

stipulated to the jurisdiction of this Court in the Payment Plan (Exhibit D, Paragraph 4).

        11.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court

has jurisdiction over the parties, and because the Payment Plan were partly executed and some of

the performance took place in Cook County, Illinois and Burke stipulated that this Court is an

appropriate venue (Exhibit D, Paragraph 4).

                                                  5
       Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 6 of 9 PageID #:6


                                     Allegations of Violations

        12.     Burke has breached his obligations under the Payment Plan because he has failed

to make his installment payments timely, and failed to submit his monthly reports, contributions,

and dues timely. Burke has failed to pay liquidated damages and interest that has accrued. As a

result of such breaches, the Funds, the Union, and CRF are entitled and Burke consented under

the Payment Plan to the entry of judgment against Burke for all amounts identified as due in the

Payment Plan, and all sums that became due following the execution of the Payment Plan.

Additionally, the Funds are entitled to interest as a consequence of entry of judgment.

        13.     That upon careful review of all records maintained by the Funds, and after

application of any and all partial payments made by Burke, there is a total of $129,207.10 known

to be due the Funds, the Union, and CRF from Burke, before the assessment of attorneys’ fees

and costs subject to the possibility that additional contributions, dues, interest, and liquidated

damages will become due while this lawsuit is pending, and/or the possibility that Burke owes

additional contributions and dues not yet identified by Burke in his remittance reports.

        WHEREFORE, the Funds, the Union, and CRF respectfully request that Court enter

judgment in favor of the Funds, the Union, and CRF for all unpaid contributions, dues, liquidated

damages, interest, and the Funds’ reasonable attorneys’ fees and Court costs necessarily incurred

in this action as specified herein, or as subsequently determined, all as provided for in the CBA

and Trust Agreements.

               COUNT III. SUIT TO COLLECT CRF CONTRIBUTIONS

        1-9.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 9 of

Count I as if fully stated herein.




                                                 6
      Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 7 of 9 PageID #:7


                                    Jurisdiction and Venue

       10.      This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331. Furthermore, Burke consented to the jurisdiction of this

court in the Payment Plan (Exhibit D, Paragraph 4).

       11.      Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court

has jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court and Burke stipulated that this Court is an appropriate venue (Exhibit D,

Paragraph 4).

                                    Allegations of Violations

       12.      Burke has not submitted all of his contribution reports to CRF. Burke has failed

to make timely payment of all contributions acknowledged to be due according to Burke’s own

contribution reports and the collective bargaining agreement, and Burke has failed to pay interest

and liquidated damages required by the CBAs.           Accordingly, Burke is in breach of his

obligations to the CRF under the CBAs.

       13.      That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by Burke, there is a total of $3,691.58 known to be due to

CRF from Burke subject to the possibility that additional contributions and liquidated damages

will become due while this lawsuit is pending.

       WHEREFORE, CRF respectfully requests that the Court:

       A.       Order Burke to submit all delinquent monthly contribution reports;

       B.       Enter judgment in favor of CRF and against Burke for all unpaid
                contributions, liquidated damages, interest, CRF’s reasonable attorneys’
                fees and costs, including any amounts estimated to be due in view of
                Burke’s failure to submit all contribution reports required by the CBAs;

       C.       Enjoin Burke to perform specifically his obligations to CRF including
                timely submission of reports and contributions as required by the plans
                and the CBAs;

                                                 7
       Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 8 of 9 PageID #:8



        D.      Award CRF such further relief as may be deemed just and equitable by the
                Court, all at Burke’s cost.

                    COUNT IV. SUIT TO COLLECT UNION DUES

        1-9.    The Union re-alleges and incorporates herein by reference paragraphs 1 through 9

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185. Furthermore, Burke stipulated to the jurisdiction of this Court in the Payment

Plan (Exhibit D, Paragraph 4).

        11.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court

has jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court and Burke stipulated that this Court is an appropriate venue (Exhibit D,

Paragraph 4).

                                        Allegations of Violations

        12.     Burke has not submitted all of his dues reports to the Union. Burke has failed to

make timely payment of all dues acknowledged to be due according to Burke’s own reports and

the collective bargaining agreement. Burke is required to pay liquidated damages by the CBAs.

Accordingly, Burke is in breach of his obligations to the Union under the CBAs.

        13.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by Burke, there is a total of $2,032.84 known to

be due to the Union from Burke before the assessment of fees and costs subject to the possibility

that additional contributions and liquidated damages will become due while this lawsuit is

pending.

        WHEREFORE, the Union respectfully requests that the Court:

        A.      Order Burke to submit all delinquent monthly dues reports;
                                                8
       Case: 1:19-cv-02070 Document #: 1 Filed: 03/26/19 Page 9 of 9 PageID #:9



       B.      Enter judgment in favor of the Union and against Burke for all unpaid
               dues, liquidated damages, the Unions reasonable attorneys’ fees and costs,
               including any amounts estimated to be due because Burke failed to submit
               all dues reports required by the CBAs;

       C.      Enjoin Burke to perform specifically his obligations to the Union
               including timely submission of reports and contributions as required by
               the plans and the CBAs;

       D.      Award the Union such further relief as may be deemed just and equitable
               by the Court, all at Burke’s cost.


Dated: March 26, 2019                               Respectfully submitted,


                                             By: s/Elizabeth A. LaRose
                                                 One of the Attorneys for the Plaintiffs



Attorneys for Local 150:                            Attorneys for the Funds and CRF:

Dale D. Pierson (dpierson@local150.org)             Elizabeth A. LaRose (elarose@local150.org)
Elizabeth A. LaRose (elarose@local150.org)          Brad H. Russell (brussell@local150.org)
Brad H. Russell (brussell@local150.org)             Institute for Worker Welfare, P.C.
Local 150 Legal Dept.                               6140 Joliet Road
6140 Joliet Road                                    Countryside, IL 60525
Countryside, IL 60525                               Ph: (708) 579-6666
Ph: (708) 579-6663                                  Fx: (708) 588-1647
Fx: (708) 588-1647




                                                9
